Howe, J.
The defendant who has appealed in this case was indicted the larceny of property belonging to Sanford Green. It appearing-’on the trial that the real name of the owner was Sampson Green, the District Attorney moved to amend accordingly. The amendment was-*605allowed, the defendant making no objection. The jury then rendered a verdict of guilty, and the defendant, having been sentenced to imprisonment at hard labor, has appealed.
' The appellant makes the point that the amendment having been allowed, it was indispensable that a new arraignment should be had and a new jury sworn, or at least the same jury resworn. He did not ask for any of these formalities at the time, but he claims that it was the duty of the State to have provided them, and that the omission was fatal.
"VVe are unable to assent to this view. The amendment was proper. 11. S. section 1047. The court had a discretion to proceed with the trial before the same jury; and the statute expressly declares that, when so proceeded with, it shall be conducted “in the same manner in all respects as if no such variance had occurred or amendment been made.”
Judgment affirmed.